DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
New claim 17 is added.  Claims 1-17 are pending, and are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Mark D. Passler on 02/28/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument has been fully considered, but is not persuasive to overcome the rejection.   
Applicant argues that the '945 publication does not disclose an adiabatic reactive step because the reactor 39 is defined in the ‘945 publication as a “heat exchange reactor” (see for instance page 5, line 18); in the chemical engineering technology, a heat exchange reactor is by definition an isothermal reactor, and this also the case for the reactor 39. 
Applicant’s argument is not persuasive because the reactor 39 is an isolated reaction system, which does not have energy exchange with environment.  According to the definition of Wikipedia, adiabatic process is a type of thermodynamic process that occurs without transferring heat or mass between the thermodynamic system and its environment.  Unlike the reactor 44, the reactor 39 is an isolated thermodynamic system, which does not have energy exchange with outside environment.  In another word, the energy/heat generated through the catalytic reaction by passing the synthesis gas up through tubes 40 surrounded by a does not leave the reactor 39 
    PNG
    media_image1.png
    321
    192
    media_image1.png
    Greyscale
 (i.e. the thermodynamic system).  The heat-exchange occurs within the isolated reaction system of reactor 39. Therefore, the catalytic reaction happed in the reactor 39 is indeed an adiabatic reactive step.   Further disclosed in the '945 publication that the first synthesis stage is preferably effected adiabatically, see page 2, line 35.  

    PNG
    media_image2.png
    196
    1050
    media_image2.png
    Greyscale
 
	In terms of Applicant’s second argument that it would not be obvious to change the reactor 39 of the '945 publication to an adiabatic reactor, it is not persuasive because the '945 publication teaches the reactor 39 of Fig. 1 is indeed an adiabatic reactor, see the articulation above.  Therefore, the rejection is maintained. 

The following rejection is necessitated by the amendment filed 02/28/2022. 

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 (a) as unpatentable over WO99/59945A1 (“the `945 publication”) in view of U.S. Patent No. 5,631,302 (“the `302 patent”). 

Applicants’ claims are drawn to a process for the synthesis of methanol from an input stream of synthesis gas, comprising the following steps: subjecting a portion of said input stream as feed stream to an adiabatic reactive step, providing an effluent containing methanol and unreacted synthesis gas; quenching of said effluent with a further portion of said input stream, providing a quenched stream; subjecting said quenched stream to an isothermal reactive step, providing a methanol-containing product stream according to claim 1;  and a reactor system for the synthesis of methanol from an input stream of synthesis gas, comprising: an adiabatic catalytic zone, receiving a portion of said input stream as feed stream, and providing an effluent containing methanol and unreacted synthesis gas; a quench line of a further portion of said input stream which mixes with said effluent, providing a quenched stream; an isothermal catalytic zone, receiving said quenched stream and providing a methanol-containing product stream according to claim 7.
Determination of the scope and content of the prior art (MPEP §2141.01)
The `945 publication discloses in claim 1 a process to make methanol from synthesis gas. Synthesis gas is converted in a reactor to methanol, make up gas is added prior to separation of the methanol and a further amount of methanol is produced in a second reactor. The `945 publication discloses the first synthesis stage is preferably effected adiabatically (see page 2, line 35).  Specifically, as depicted in Fig. 1 of the `945 publication, the first synthesis stage of methanol is the reactor 39 (i.e. adiabatic reactor), and the second synthesis stage is the reactor 43 (i.e. isothermo reactor).  For the first synthesis stage in the synthesis loop, make-up gas (i.e. the input feed stream) is fed via line 38 to a heat exchange reactor 39. The synthesis gas passes up through tubes 40 surrounded by a bed 41 of methanol synthesis catalyst.  As the gas passes up through tubes 40 it is heated to the desired synthesis inlet temperature, which is typically in the range 200 to 240 °C, and then passes down through the bed of synthesis catalyst. Methanol synthesis occurs with heat evolved heating the incoming gas passing up through tubes 40. The resultant reacted gas, comprising methanol and unreacted gas, is then passed as stream P via line 42 to a water-cooled reactor 43. By definition Wikipedia, adiabatic process is a type of thermodynamic process that occurs without transferring heat or mass between the thermodynamic system and its environment.   The reactor 39 is a thermodynamic, and an isolated reaction system.  The energy transferring within the reactor 39 would not pass through its environmental (outside reactor 39) based on the '945 publication disclosure the first synthesis stage (e.g. reactor 39) is preferably effected adiabatically.   Therefore, the reacting inside reactor 39 can be an adiabatic process. 
    PNG
    media_image3.png
    891
    575
    media_image3.png
    Greyscale

	In terms of quenching step 2 of Applicants’ claim 1, Fig.1 shows make-up gas (feed stream) is supplied via line 34 as stream L and added to the mixture (of the resulting product from reactor 39 via line 42) to give stream Q before it enters water-cooled reactor 43 (isothermal reactive step).  
In terms of isothermal reactive step 3 of Applicants’ claim 1, Fig.1 shows the quenched stream Q enters water-cooled reactor 43, which isothermal reactive step.    
2 -CO2):(CO+CO2) of said synthesis gas being at least 1.9 and the volume ratio CO2 :CO of said synthesis gas being at least 2:1, said first synthesis reactor being a single shaft reactor containing a fixed bed of a copper-containing catalyst, reaction in said shaft reactor being carried out adiabatically and without a recycling of synthesis gas, furthermore, there being no indirect cooling of said fixed bed of catalyst and no synthesis gas being fed into said fixed bed for cooling purposes, from the first synthesis reactor withdrawing a first product mixture containing methanol vapor, cooling said first product mixture and condensing methanol, separating condensed methanol from the gaseous components of the first product mixture and feeding the gaseous components to an inlet of a second synthesis reactor, said second synthesis reactor containing tubes which are indirectly cooled by boiling water, said tubes containing a copper-containing catalyst and said gaseous components are passed through said tubes, a second product mixture containing methanol vapor is withdrawn from an outlet of said second synthesis reactor, said second product mixture being cooled to condense methanol, separating condensed methanol from the gaseous components of the second product mixture and feeding at least part of the gaseous components of the first and second product mixtures to the inlet of said second synthesis reactor.  Also see Fig. 2 as 
    PNG
    media_image4.png
    754
    570
    media_image4.png
    Greyscale


Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the disclosures in the `945 publication and present claim 1 or 7 is that the reactors in the `945 publication are not explicitly indicated as adiabatic and isothermic in a specific example.  No effect of this difference was demonstrated. The problem underlying the present application is the provision of an alternative process for conversion of synthesis gas into methanol.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed process and reactor system would have been obvious over the disclosure of the `945 publication, because the differences of adiabatic and isothermical reactor system/process are further taught and/or suggested by the `945 publication and the `302 patent.     The `945 publication discloses the first synthesis stage is preferably effected adiabatically (see page 2, line 35). Fig. 1 of the `945 publication teaches and suggests all three st reactor is an adiabatic shaft reactor, and the 2nd synthesis tubular reactor containing tubes which are connected to outside environment, cooled by boiling water to maintain stable reaction temperature or isothermal reactor.  The temperature maximum in the tubes of the tubular reactor is about 270 °C (Col. 5, Lns. 32-33).     
The ordinary skilled person would use no inventive skill to get to the subject matter of present claims 1 and 7. The 1st adiabatic reactive step or the 1st adiabatic reactor is taught by the `945 publication and the `302 patent. The water cooled reactor in the `945 publication is isothermic, which is also taught or suggested by the `302 patent.
 The remaining process claims 2-6 do not introduce any additional features that render the claims inventive over the `945 publication and the `302 patent considered as a whole. The addition of preheated fresh synthesis gas to the first reactor as disclosed in present claims 3-5 is also disclosed in the `945 publication. Claim 6 does not disclose additional features. Claims 7-14 to the reactor system are not seen as inventive because the process is not seen as inventive over the disclosure of Fig. 1 of the `945 publication. 

In terms of claim 15, the `302 patent teaches the synthesis of methanol from a synthesis gas (H2/CO2) at low cost with use of a relative small tubular reactor (col. 1, lns. 34-36, and col. 2, lns. 7-13), which suggests the reaction scale of claim 15.

In terms of claim 16, claim 1 of the `945 publication teaches heat exchange with pressurized water as a coolant, or water is fed to the heat exchange bodies as a cooling medium.

In terms of new claim 17 wherein a portion of the steam of synthesis gas bypasses said heat exchanger and merges with said pre-heated portion of the stream of synthesis gas forming the input stream, the `945 publication teaches any make-up gas that is fed via line 35 is mixed 

Conclusions
Claims 1-17 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731